     Case 2:20-cv-00965-JAM-CKD Document 24 Filed 06/11/20 Page 1 of 5


 1 Deborah J. Fox (SBN: 110929)
   dfox@meyersnave.com
 2 Margaret W. Rosequist (SBN: 203790)
   mrosequist@meyersnave.com
 3 T. Steven Burke, Jr. (SBN: 247049)
   tsburke@meyersnave.com
 4 MEYERS, NAVE, RIBACK, SILVER & WILSON
   555 Capitol Mall, Suite 1200
 5 Sacramento, California 95814
   Telephone: (916) 556-1531
 6 Facsimile: (916) 556-1516

 7 Attorneys for Defendants
   COUNTY OF SAN JOAQUIN; SUPERVISOR MILLER; SUPERVISOR PATTI; SUPERVISOR
 8 VILLAPUDUA; SUPERVISOR WINN; SUPERVISOR ELLIOTT; DIRECTOR LIMA; DR.
   PARK; SHERIFF WITHROW; CITY OF LODI; MAYOR KUEHNE; MAYOR PRO TEM
 9 NAKANISHI; COUNCILMEMBER CHANDLER; COUNCILMEMBER MOUNCE; AND LODI
   POLICE CHIEF BRUCIA
10
   Janice D. Magdich, City Attorney (SBN: 188278)
11 City of Lodi
   P.O. Box 3006
12 Lodi, California 95241
   209-333-6701
13
   Attorney for Defendants
14 CITY OF LODI, MAYOR KUEHNE; MAYOR PRO TEM NAKANISHI; COUNCILMEMBER
   CHANDLER; COUNCILMEMBER MOUNCE; AND LODI POLICE CHIEF BRUCIA
15
   J. Mark Myles, County Counsel (SBN: 200832)
16 Kristen Hegge, Chief Deputy County Counsel (SBN: 125210)
   San Joaquin County
17 44 North San Joaquin Street
   Sixth Floor Suite 679
18 Stockton, California 95202
   Phone: (209) 468-2980
19
   Attorneys for Defendants
20 COUNTY OF SAN JOAQUIN; SUPERVISOR MILLER; SUPERVISOR PATTI;
   SUPERVISOR VILLAPUDUA; SUPERVISOR WINN; SUPERVISOR ELLIOTT;
21 DIRECTOR LIMA; DR. PARK; SHERIFF WITHROW

22                          UNITED STATES DISTRICT COURT

23           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

24 BEST SUPPLEMENT GUIDE, LLC; SEAN            Case No. 2:20-cv-00965-JAM-CKD
   COVELL, an individual,
25                                             STIPULATION AND ORDER GRANTING
               Plaintiff,                      EXTENSION OF TIME FOR
26                                             DEFENDANTS TO RESPOND TO THE
         v.                                    FIRST AMENDED COMPLAINT [L.R.
27                                             144]
   [CONTINUED ON NEXT PAGE]
28
                                                            Case No. 2:20-cv-00965-JAM-CKD
      STIPULATION AND [PROPOSED] ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO
                         RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00965-JAM-CKD Document 24 Filed 06/11/20 Page 2 of 5


 1 GAVIN NEWSOM, in his official capacity as
   the Governor of California; XAVIER               Trial Date:     None Set
 2 BECERRA, in his official capacity as the
   Attorney General of California; SONIA Y.
 3 ANGELL, MD, MPH, in her official capacity
   as the Director and State Public Health
 4 Officer; COUNTY OF SAN JOAQUIN,
   KATHERINE MILLER, in her official
 5 capacity as a member of, and the Chair of, the
   San Joaquin County Board of Supervisors;
 6 TOM PATTI, in his official capacity as a
   member of, and as Vice Chair of, the San
 7 Joaquin County Board of Supervisors;
   MIGUEL VILLAPUDUA, in his official
 8 capacity as a member of the San Joaquin
   County Board of Supervisors; CHUCK
 9 WINN, in his official capacity as a member of
   the San Joaquin County Board of Supervisors;
10 BOB ELLIOTT, in his official capacity as a
   member of the San Joaquin County Board of
11 Supervisors; SHELLIE LIMA, in her official
   capacity as the San Joaquin County Director of
12 Emergency Services; MAGGIE PARK, MD,
   in her official capacity as the Public Health
13 Officer of San Joaquin County; PATRICK
   WITHROW, in his official capacity as the
14 Sheriff of San Joaquin County; CITY OF
   LODI; DOUG KUEHNE, in his official
15 capacity as a member of the Lodi City Council
   and Mayor of Lodi; ALAN NAKANISHI, in
16 his official capacity as a member of the Lodi
   City Council and Mayor Pro Tempore of Lodi;
17 MARK CHANDLER in his official capacity
   as a member of the Lodi City Council;
18 JOANNE MOUNCE, in his official capacity
   as a member of the Lodi City Council;
19 SIERRA VRUCIA, in his official capacity as
   the Chief of the City of Lodi Police
20 Department; and DOES 1-50, inclusive,

21                Defendants.

22

23

24

25

26

27

28
                                              2              Case No. 2:20-cv-00965-JAM-CKD
       STIPULATION AND [PROPOSED] ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO
                          RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00965-JAM-CKD Document 24 Filed 06/11/20 Page 3 of 5


 1          WHEREAS, a responsive pleading to Plaintiffs’ May 12, 2020 Complaint [Dkt. 1] was

 2 initially due on or before June 4, 2020;

 3          WHEREAS, pursuant to Local Rule 144(a), all Plaintiffs and Defendants in this action

 4 previously stipulated to a two week extension to respond to the Complaint, until June 18, 2020

 5 [Dkt. 20];

 6          WHEREAS, on June 3, 2020, before any Defendant had filed a responsive pleading,

 7 Plaintiffs filed a First Amended Complaint [Dkt. 22];

 8          WHEREAS, on June 5, 2020, the State issued new COVID-19 industry guidelines for the

 9 potential re-opening of fitness facilities, subject to County-level determinations as to the timing

10 and implementation based on local conditions, that can occur no earlier than June 12, 2020;

11          WHEREAS, the Parties have met and conferred and agree that additional time to evaluate

12 the updated State guidance is appropriate – including whether Plaintiffs will be seeking further

13 amendment of the pleadings;

14          WHEREAS, the Parties further agree that a three-week extension of the time to respond to

15 the First Amended Complaint, up to and including Thursday, July 9, 2020, provides sufficient

16 time without prejudicing any Party or providing unfair disadvantage related to the upcoming July

17 4, 2020 holiday;

18          WHEREAS, pursuant to Local Rule 144(a), and in an abundance of caution, the Parties are

19 requesting Court approval of this additional extension of time;

20          WHEREAS, including the prior two-week extension, this three-week extension will total

21 five weeks of extensions related to the timing of a responsive pleading; and

22          WHEREAS, pursuant to Local Rule 137(b), the proposed order may be contained in the

23 stipulation itself and the Parties elect to do so here to minimize the duplication of documents or

24 efforts and will provide a copy of the stipulation and proposed order in Word version for the

25 Court’s convenience.

26          NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH

27 THEIR RESPECTIVE COUNSEL to the following:

28
                                              3              Case No. 2:20-cv-00965-JAM-CKD
       STIPULATION AND [PROPOSED] ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO
                          RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00965-JAM-CKD Document 24 Filed 06/11/20 Page 4 of 5


 1          1.     That counsel of record have the authority to enter into this Stipulation on behalf of

 2 their respective clients.

 3          2.     That the date for all Defendants to file a responsive pleading to Plaintiffs’ First

 4 Amended Complaint shall be extended to July 9, 2020.

 5          IT IS SO STIPULATED.

 6 DATED: June 10, 2020                        MEYERS, NAVE, RIBACK, SILVER & WILSON

 7

 8
                                               By:      /s/ Deborah J. Fox
 9                                                   DEBORAH J. FOX
                                                     Attorneys for Defendants
10                                                   COUNTY OF SAN JOAQUIN; SUPERVISOR
                                                     MILLER; SUPERVISOR PATTI; SUPERVISOR
11
                                                     VILLAPUDUA; SUPERVISOR WINN;
12                                                   SUPERVISOR ELLIOTT; DIRECTOR LIMA;
                                                     DR. PARK; SHERIFF WITHROW; CITY OF
13                                                   LODI; MAYOR KUEHNE; MAYOR PRO TEM
                                                     NAKANISHI; COUNCILMEMBER
14                                                   CHANDLER; COUNCILMEMBER MOUNCE;
                                                     AND LODI POLICE CHIEF BRUCIA
15

16 DATED: June 10, 2020                        CALIFORNIA DEPARTMENT OF JUSTICE

17

18                                             By:      /s/ John W. Killeen (authorized to sign)
19                                                   JOHN W. KILLEEN
                                                     Attorneys for Defendants
20                                                   GOVERNOR GAVIN NEWSOM, XAVIER
                                                     BECERRA AND SONIA ANGELL (AG)
21
     DATED: June 10, 2020                      CHAVEZ-OCHOA LAW OFFICES, INC.
22

23

24                                             By:      /s/ Brian R. Chavez-Ochoa (authorized to sign)
                                                     BRIAN R. CHAVEZ-OCHOA
25
                                                     KATHERINE DOMENICO
26                                                   Attorneys for Plaintiffs
                                                     BEST SUPPLEMENT GUIDE, LLC; AND
27                                                   SEAN COVELL

28
     3538298.1
                                               4              Case No. 2:20-cv-00965-JAM-CKD
        STIPULATION AND [PROPOSED] ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO
                           RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00965-JAM-CKD Document 24 Filed 06/11/20 Page 5 of 5


 1                                              ORDER

 2         The Court having reviewed the Parties’ stipulation regarding extending the deadline for

 3 Defendants the to respond to Plaintiffs’ First Amended Complaint in this matter [Dkt. 22] and

 4 good cause appearing therefore,

 5         IT IS HEREBY ORDERED that the time for Defendants to respond to Plaintiffs’ First

 6 Amended Complaint is extended until Thursday, July 9, 2020.

 7

 8 IT IS SO ORDERED.

 9

10 DATE: June 10, 2020                          /s/ John A. Mendez_______________________
                                                Honorable John A. Mendez
11
                                                UNITED STATE DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5              Case No. 2:20-cv-00965-JAM-CKD
       STIPULATION AND [PROPOSED] ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO
                          RESPOND TO THE FIRST AMENDED COMPLAINT
